



sprintlogo2.jpg [sprintlogo2.jpg]Exhibit 10.1


Ismat Aziz


July 2, 2018


Andrew Mark Davies
Heathend Court, Heathend Wotton under Edge Gloucestershire
GL12 8AS


Dear Andrew:


On behalf of Sprint, I am pleased to formally extend you this offer of
employment for the position of Chief Financial Officer. At Sprint, we are
committed to attracting and retaining employees to support our mission of
delivering the best value in wireless. Engaged and committed employees are vital
to our future. Your principal office will be located in Overland Park, KS


Following are elements of your new compensation package, effective July 2, 2018:


Compensation Elements
(Approximate Annualized Amount)
Amount
Base Salary
$750,000
Short-term Incentive Target %
100%
Short-term Incentive Target $
$750,000
Total Target Compensation
$1,500,000
FY 2018 Long-term Incentive Target
$1,500,000
Total Target Direct Compensation
$3,000,000



You will be eligible to participate in the Sprint Short-term Incentive Plan
(STIP). For purposes of any payout earned, your STI target opportunity will be
prorated in accordance with the STIP plan guidelines located on Sprint’s
Intranet site, i-Connect.


You also agree as a condition of your employment, documented by your signature
below, that you are not eligible for any benefits that you might be entitled to
under the Sprint Separation Plan.


You will not be eligible for any relocation benefits. Instead, you will receive
a lump sum amount of $100,000, (less applicable withholdings) which is intended
to provide financial assistance in housing and travel expenses. You agree to
repay this $100,000 payment if you are no longer employed by Sprint (or an
affiliated company) on your one year service anniversary (unless your employment
is terminated by Sprint without cause or due to your disability or death).


You will be eligible to participate in Sprint’s comprehensive employee benefit
programs which include medical, dental, life and disability insurance programs
as well as a savings plan and stock purchase plan.


Benefits information can be found prior to your hire date on
http://www.sprint.com/benefits. More details and other benefit programs are
available on i-Connect after you start. Benefits are effective on the 30th
consecutive calendar day after your date of hire (except for disability
benefits, which are effective the first calendar day in which you are actively
at work immediately after you complete 12 months of employment). If you are a
rehired within 30 consecutive calendar days after your termination date, you
will be automatically re-enrolled retroactive to your prior termination date in
your previous benefits.


You have 30 calendar days from your hire date to enroll in or waive benefits.
Enrollment is online and log-in and password information will be provided to you
after your hire date. If you don’t enroll or complete an election to waive
coverage within the required timeframe, you will receive Sprint default benefits
for which you will be charged and the costs of these benefits will be deducted
from your paychecks.


Please contact the Employee Help Line at (800) 697-6000 if have any benefit
questions. Hours are 7:30 a.m. to 6 p.m. Central time, Monday through Friday.





--------------------------------------------------------------------------------





sprintlogo1a11.jpg [sprintlogo1a11.jpg]






Once you report to work, you will have access to the New Employee Website - a
one stop resource to obtain a variety of information to assist you in
understanding Sprint’s benefits, workplace support, and an overview of the
company. You will find the New Employee Website online at
http://ueonline.corp.sprint.com/newhire.


The Federal Immigration and Naturalization Service regulations require that all
new employees verify eligibility for employment in the United States within the
first three days of employment. Please be prepared to provide the required
acceptable documentation, as indicated on the attached "List of Acceptable
Documents", to your hiring manager. Your employment may be terminated if you do
not provide such proof within the applicable time frame.


Your employment at Sprint will be at-will, meaning there will be no agreement
for employment of any particular nature for any particular period of time, and
either you or Sprint can terminate your employment at any time and for any
reason, with or without cause.


Andrew, please contact me if you have any questions, require additional
information or if there is anything I can do to help you in your new endeavor.
Working at Sprint connects you with an energetic, entrepreneurial work
environment fueled by people who innovate and collaborate to shape the future of
wireless technology. I look forward to our partnership and to your contributions
as a member of our team.
Once you have reviewed this letter, please acknowledge acceptance of this offer
to Director Employee Relations.


Sincerely,


/s/ Ismat Aziz
Ismat Aziz
Chief Human Resources Officer
    


Andrew Mark Davies




Name /s/ Andrew Mark Davies                Date         7/2/18                





